UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 8/31 Date of reporting period: 2/29/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund SEMIANNUAL REPORT February 29, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 32 Notes to Financial Statements 37 Information About the Renewal of the Fund’s Management Agreement 45 FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Bond Fund, covering the six-month period from September 1, 2015, through February 29, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February: stocks and riskier sectors of the bond market fell sharply before later recovering a portion of their losses. In contrast, longer term U.S. government securities gained valued during the ensuing flight to quality. While market volatility may persist over the foreseeable future until global economic sentiment improves, we recently have seen signs of stabilizing commodity prices and continued strength in the U.S. economy. Still, we expect wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets over the months ahead, suggesting that selectivity may be an important determinant of investment success. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2015, through February 29, 2016, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 29, 2016, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 3.69%, Class C shares returned 3.31%, Class I shares returned 3.82%, Class Y shares returned 3.86%, and Class Z shares returned 3.80%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index, produced a total return of 3.62%. 2 Municipal bonds gained value over the reporting period amid robust demand for competitive levels of after-tax income from higher-quality investments. The fund’s Class A, Class I, Class Y, and Class Z shares outperformed the benchmark, mainly due to overweighted exposure to higher-yielding revenue-backed bonds. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Flight to Safety Supported Municipal Bonds Municipal bonds were influenced during the reporting period by bouts of economic uncertainty. Global economic instability and declining commodity prices made investors increasingly cautious despite a sustained U.S. economic recovery fueled by robust job growth. Consequently, investors turned away from riskier assets and toward high-quality securities. Demand was especially robust for investment-grade bonds with competitive income profiles, and the after-tax yields of municipal bonds generally compared favorably with those of taxable U.S. Treasury securities. 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal bonds with intermediate- and long-term maturities benefited from falling long-term interest rates, and short-term securities produced positive returns even as the Federal Reserve Board (the “Fed”) raised short-term interest rates in December 2015. Supply-and-demand influences in the municipal bond market also proved favorable. Towards the end of 2015, primary market issuance of municipal bonds moderated from levels witnessed earlier in the period when issuers had rushed to refinance outstanding debt ahead of anticipated Fed rate hikes. Steady investor demand for municipal bonds helped the market digest the more manageable levels of new issue supply. Municipal bonds were further supported by generally improving credit conditions as tax revenues for most states recovered beyond pre-recession levels. Pockets of fiscal instability in Puerto Rico, Illinois, and New Jersey had little impact on the national market during the reporting period. Security Selections Bolstered Fund Results The fund’s performance compared to its benchmark was supported by underweighted exposure to general obligation and escrowed bonds and overweighted positions in higher yielding revenue bonds. Results were especially strong among A- and BBB-rated securities backed by pre-paid gas contracts, hospitals, and the states’ settlement of litigation with U.S. tobacco companies. On the other hand, higher-quality municipal bonds generally lagged market averages over the reporting period. The fund’s interest-rate strategies also proved advantageous, as an emphasis on maturities in the 10- to 20-year range enabled it to participate more fully in the benefits of falling long-term interest rates. A More Selective Investment Posture We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy continues to grow, but we are aware of the potential risks posed by the prospect of rising interest rates. We also are monitoring the market for signs of higher issuance volumes as budget pressures recede and municipalities gear up capital plans to improve dilapidated infrastructure. As of the reporting period’s end, we have retained the fund’s underweighted exposure to shorter-term securities that may be more vulnerable to future rate hikes from the Fed. We also have tried to avoid issuers that, in our analysis, may be impaired by heavy pension liabilities. Instead, we have intensified our focus on attractively valued opportunities among issuers with separate and distinct revenue streams that can support their ongoing debt service obligations. In our view, these are prudent strategies in an uncertain market environment. March 15, 2016 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment-grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of 4 Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I, nor Class Y shares is subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from September 1, 2015 to February 29, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I, .45% for Class Y and .50% for Class Z, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 29, 2016 (Unaudited) Long-Term Municipal Investments - 98.1% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 2.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,597,250 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,635,568 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,009,760 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 10,554,740 Alaska - .4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 Arizona - 1.2% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,403,775 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,430,000 2,309,861 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 4,146,555 California - 7.3% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,505,046 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,285,800 California, GO 5.25 10/1/16 295,000 296,357 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,886,325 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,933,291 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,244,526 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,534,720 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,451,706 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.1% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 7.3% (continued) California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 10,119,787 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,691,250 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 c 1,394,767 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,255,000 1,259,644 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,292,423 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 b 1,595,193 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,139,760 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,205,880 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,206,400 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,769,343 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,175,140 Successor Agency to the Redevelopment Agency of the City of Pittsburg,
